





INFRASTRUCTURE AND ENERGY ALTERNATIVES, INC.
AMENDED AND RESTATED
2018 EQUITY INCENTIVE PLAN
PERFORMANCE BASED
RESTRICTED STOCK UNIT AWARD AGREEMENT
(2020 Grants)


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), is entered into
as of [__________], 20[__] (the “Date of Grant”), by and between Infrastructure
and Energy Alternatives, Inc. a Delaware corporation (the “Company”), and
[________] (the “Participant”).


Capitalized terms used in this Agreement and not otherwise defined herein have
the meanings ascribed to such terms in the Infrastructure and Energy
Alternatives, Inc. 2018 Equity Incentive Plan as amended, restated or otherwise
modified from time to time in accordance with its terms (the “Plan”).


WHEREAS, the Company has adopted the Plan, pursuant to which performance based
restricted stock units (“RSUs”) may be granted; and


WHEREAS, the Board of Directors has determined that it is in the best interests
of the Company and its stockholders to grant the RSUs provided for herein to the
Participant on the terms and subject to the conditions set forth herein.


NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:


1.    Grant of Restricted Stock Units.


(a) Grant. The Company hereby grants to the Participant [__________] RSUs, on
the terms and subject to the conditions set forth in this Agreement and as
otherwise provided in the Plan. The RSUs shall be credited to a separate
book-entry account maintained for the Participant on the books of the Company.


(b) Incorporation by Reference. The provisions of the Plan are incorporated
herein by reference. Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan and
any interpretations, amendments, rules and regulations promulgated by the
Committee from time to time pursuant to the Plan. The Committee shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decision shall be binding and
conclusive upon the Participant and the Participant’s beneficiary in respect of
any questions arising under the Plan or this Agreement. The Participant
acknowledges that the Participant has received a copy of the Plan and has had an
opportunity to review the Plan and agrees to be bound by all the terms and
provisions of the Plan.


2.    Vesting; Settlement.


(a) Vesting. The RSUs shall vest as provided on Exhibit A; provided, that,
except as may otherwise be provided herein, such vesting is subject to the
Participant’s continued employment with, appointment as a director of, or
engagement to provide services to, the Company or an Affiliate on the applicable
vesting date (any date on which RSUs vest, a “Vesting Date”).







--------------------------------------------------------------------------------





(b) Upon vesting, the RSUs shall no longer be subject to the transfer
restrictions pursuant to Section 14(b) of the Plan or cancellation pursuant to
Section 4 hereof.


(c) Each RSU shall be settled within fifteen (15) days following the Vesting
Date in shares of Common Stock.


3.    Dividend Equivalents. In the event of any issuance of a cash dividend on
the shares of Common Stock (a “Dividend”), the Participant shall be credited, as
of the payment date for such Dividend, with an additional number of RSUs (each,
an “Additional RSU”) equal to the quotient obtained by dividing (x) the product
of (i) the number of RSUs granted pursuant to this Agreement and outstanding as
of the record date for such Dividend multiplied by (ii) the amount of the
Dividend per share, by (y) the Fair Market Value per share on the payment date
for such Dividend, such quotient to be rounded to the nearest hundredth. Once
credited, each Additional RSU shall be treated as an RSU granted hereunder and
shall be subject to all terms and conditions set forth in this Agreement and the
Plan.


4.    Termination of Employment or Services. Except as set forth herein, if the
Participant’s employment with, membership on the board of directors of, or
engagement to provide services to, the Company or any of its Affiliates
terminates for any reason, all unvested RSUs shall be canceled immediately and
the Participant shall not be entitled to receive any payments with respect
thereto.


5.    Rights as a Stockholder. The Participant shall not be deemed for any
purpose to be the owner of any shares of Common Stock underlying the RSUs
unless, until and to the extent that (i) the Company shall have issued and
delivered to the Participant the shares of Common Stock underlying the RSUs and
(ii) the Participant’s name shall have been entered as a stockholder of record
with respect to such shares of Common Stock on the books of the Company. The
Company shall cause the actions described in clauses (i) and (ii) of the
preceding sentence to occur promptly following settlement as contemplated by
this Agreement, subject to compliance with applicable laws.


6.    Compliance with Legal Requirements.


(a) Generally. The granting and settlement of the RSUs, and any other
obligations of the Company under this Agreement, shall be subject to all
applicable U.S. federal, state and local laws, rules and regulations, all
applicable non-U.S. laws, rules and regulations and to such approvals by any
regulatory or governmental agency as may be required. The Participant agrees to
take all steps that the Committee or the Company determines are reasonably
necessary to comply with all applicable provisions of U.S. federal and state
securities law and non-U.S. securities law in exercising the Participant’s
rights under this Agreement.


(b) Tax Withholding. The vesting and settlement of the RSUs shall be subject to
the Participant satisfying any applicable U.S. federal, state and local tax
withholding obligations and non-U.S. tax withholding obligations. The
Participant shall be responsible for all income taxes payable in respect of the
RSUs. Upon the settlement of the RSUs, the Participant shall be required to pay
to the Company, and the Company shall have the right and is hereby authorized to
withhold any cash, shares of Common Stock, other securities or other property
deliverable under the RSUs or from any compensation or other amounts owing to a
Participant, the amount (in cash, shares of Common Stock, other securities or
other property) of any required withholding taxes in respect of the RSUs, and to
take such other action as may be necessary in the opinion of the Committee to
satisfy all obligations for the payment of such withholding taxes, if
applicable. In addition, the Committee may, in its sole discretion, permit a
Participant to satisfy, in whole or in part, the foregoing withholding liability
by (A) the delivery of shares of Common Stock (which are not subject to any
pledge or other security interest and which would not result in adverse
accounting to the Company) owned by the Participant having a Fair Market Value
equal to such withholding liability or (B) having the Company





--------------------------------------------------------------------------------





withhold from the number of shares of Common Stock otherwise issuable or
deliverable pursuant to the settlement of RSUs a number of shares of Common
Stock with a Fair Market Value equal to such withholding liability. The
obligations of the Company under this Agreement shall be conditional on such
payment or arrangements, and the Company will, to the extent permitted by law,
have the right to deduct any such withholding taxes from any payment of any kind
otherwise due to Participant.


7.    Clawback. Notwithstanding anything to the contrary contained herein, the
Committee may cancel the RSU award if the Participant, without the consent of
the Company, has engaged in or engages in activity that is in conflict with or
adverse to the interest of the Company or any Affiliate while employed by,
serving as a director of, or otherwise providing services to, the Company or any
Affiliate, including fraud or conduct contributing to any financial restatements
or irregularities, or violates the covenants set forth on Exhibit B attached
hereto or any other non-competition, non-solicitation, non-disparagement or
non-disclosure covenant or agreement with the Company or any Affiliate (after
giving effect to any applicable cure period set forth therein), as determined by
the Committee. In such event, the Participant will forfeit any compensation,
gain or other value realizable or realized thereafter on the vesting or
settlement of the RSUs, the sale or other transfer of the RSUs (if permitted),
or the sale of shares of Common Stock acquired in respect of the RSUs, and must
promptly repay such amounts to the Company. If the Participant receives any
amount in excess of what the Participant should have received under the terms of
the RSUs for any reason (including without limitation by reason of a financial
restatement, mistake in calculations or other administrative error), all as
determined by the Committee, then the Participant shall be required to promptly
repay any such excess amount to the Company. To the extent required by
applicable law and/or the rules and regulations of the NASDAQ or any other
securities exchange or inter-dealer quotation system on which the Common Stock
is listed or quoted, or if so required pursuant to a written policy adopted by
the Company, the RSUs shall be subject (including on a retroactive basis) to
clawback, forfeiture or similar requirements (and such requirements shall be
deemed incorporated by reference into this Agreement).


8.    Restrictive Covenants.


(a) If the Participant is subject to non-competition, non-solicitation,
non-disparagement or non-disclosure or other similar provisions pursuant to his
or her employment agreement with the Company, such provisions shall control in
lieu of the corresponding provisions in Exhibit B. In the event Participant has
no employment agreement, or his or her employment agreement does not contain
non-competition, non-solicitation, non-disparagement or non-disclosure
provisions, the Participant shall be subject to the applicable non-competition,
non-solicitation, non-disparagement or non-disclosure provisions set forth on
Exhibit B attached hereto. All remaining provision of Exhibit B shall be
applicable to all Participants.


(b) In the event that the Participant violates any of the restrictive covenants
referred to in this Section 8, in addition to any other remedy that may be
available at law or in equity, the RSUs shall be automatically forfeited
effective as of the date on which such violation first occurs. The foregoing
rights and remedies are in addition to any other rights and remedies that may be
available to the Company and shall not prevent (and the Participant shall not
assert that they shall prevent) the Company from bringing one or more actions in
any applicable jurisdiction to recover damages as a result of the Participant’s
breach of such restrictive covenants.


9.    Miscellaneous.


(a) Transferability. The RSUs may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered (a “Transfer”) by the Participant
other than by will or by the laws of descent and distribution, pursuant to a
qualified domestic relations order or as otherwise permitted under Section 14(b)





--------------------------------------------------------------------------------





of the Plan. Any attempted Transfer of the RSUs contrary to the provisions
hereof, and the levy of any execution, attachment or similar process upon the
RSUs, shall be null and void and without effect.


(b) Waiver. Any right of the Company contained in this Agreement may be waived
in writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.


(c) Section 409A. The RSUs are intended to be exempt from, or compliant with,
Section 409A of the Code. Notwithstanding the foregoing or any provision of the
Plan or this Agreement, if any provision of the Plan or this Agreement
contravenes Section 409A of the Code or could cause the Participant to incur any
tax, interest or penalties under Section 409A of the Code, the Committee may, in
its sole discretion and without the Participant’s consent, modify such provision
to (i) comply with, or avoid being subject to, Section 409A of the Code, or to
avoid the incurrence of taxes, interest and penalties under Section 409A of the
Code, and/or (ii) maintain, to the maximum extent practicable, the original
intent and economic benefit to the Participant of the applicable provision
without materially increasing the cost to the Company or contravening the
provisions of Section 409A of the Code. This Section 9(c) does not create an
obligation on the part of the Company to modify the Plan or this Agreement and
does not guarantee that the RSUs will not be subject to interest and penalties
under Section 409A.


(d) General Assets. All amounts credited in respect of the RSUs to the
book-entry account under this Agreement shall continue for all purposes to be
part of the general assets of the Company. The Participant’s interest in such
account shall make the Participant only a general, unsecured creditor of the
Company.


(e) Notices. Any notices provided for in this Agreement or the Plan shall be in
writing and shall be deemed sufficiently given if either hand delivered or if
sent by fax, pdf/email or overnight courier, or by postage-paid first-class
mail. Notices sent by mail shall be deemed received three (3) business days
after mailing but in no event later than the date of actual receipt. Notices
shall be directed, if to the Participant, at the Participant’s address indicated
by the Company’s records, or if to the Company, to the attention of the General
Counsel and to the Head of Human Resources at the Company’s principal executive
office.


(f) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.


(g) No Rights to Employment, Directorship, or Service. Nothing contained in this
Agreement shall be construed as giving the Participant any right to be retained,
in any position, as an employee, consultant or director of the Company or its
Affiliates or shall interfere with or restrict in any way the rights of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.


(h) Fractional Shares. In lieu of issuing a fraction of a share of Common Stock
resulting from adjustment of the RSUs pursuant to Section 11 of the Plan or
otherwise, the Company shall be entitled to pay to the Participant an amount in
cash equal to the Fair Market Value of such fractional share.


(i) Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation.







--------------------------------------------------------------------------------





(j) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.


(k) Entire Agreement. This Agreement (including Exhibit A and the applicable
provisions of Exhibit B) and the Plan contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersede all prior communications, representations and negotiations
in respect thereto (other than any other non-competition, non-solicitation,
non-disparagement or non-disclosure or other similar provision to which the
Participant may be a party and that applies in lieu of Exhibit B in accordance
with the terms of this Agreement). No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
under Section 11 or 13 of the Plan.


(l) Governing Law and Venue. This Agreement shall be construed and interpreted
in accordance with the laws of the State of Delaware, without regard to
principles of conflicts of laws thereof, or principles of conflicts of laws of
any other jurisdiction that could cause the application of the laws of any
jurisdiction other than the State of Delaware.


(i) Dispute Resolution; Consent to Jurisdiction. All disputes between or among
any Persons arising out of or in any way connected with the Plan, this Agreement
or the RSUs shall be solely and finally settled by the Committee, acting in good
faith, the determination of which shall be final. Any matters not covered by the
preceding sentence shall be solely and finally settled in accordance with the
Plan, and the Participant and the Company consent to the personal jurisdiction
of the United States federal and state courts sitting in Wilmington, Delaware,
as the exclusive jurisdiction with respect to matters arising out of or related
to the enforcement of the Committee’s determinations and resolution of matters,
if any, related to the Plan or this Agreement not required to be resolved by the
Committee. Each such Person hereby irrevocably consents to the service of
process of any of the aforementioned courts in any such suit, action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the last known address of such Person, such service to
become effective ten (10) days after such mailing.


(ii) Waiver of Jury Trial. Each party hereto hereby waives, to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
any legal proceeding directly or indirectly arising out of or relating to this
Agreement or the transactions contemplated (whether based on contract, tort or
any other theory). Each party hereto (A) certifies that no representative, agent
or attorney of any other party has represented, expressly or otherwise, that
such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (B) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this section.


(m) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.


(n) Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.


(o) Electronic Signature and Delivery. This Agreement may be accepted by return
signature or by electronic confirmation. By accepting this Agreement, the
Participant consents to the electronic delivery of prospectuses, annual reports
and other information required to be delivered by U.S. Securities and Exchange
Commission rules (which consent may be revoked in writing by the Participant at
any time upon three (3)





--------------------------------------------------------------------------------





business days’ notice to the Company, in which case subsequent prospectuses,
annual reports and other information will be delivered in hard copy to the
Participant).


(p) Electronic Participation in Plan. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.


[Remainder of page intentionally blank]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Restricted Stock Unit Award Agreement has been executed
by the Company and the Participant as of the day first written above.


INFRASTRUCTURE AND ENERGY ALTERNATIVES, INC.


By:________________________   
Name:______________________
Title:_______________________






____________________________
[PARTICIPANT]





--------------------------------------------------------------------------------









Exhibit A


Performance Criteria: The number of RSUs that may vest shall be determined based
upon actual Adjusted EBITDA for fiscal year 2020 (the “Performance Period”)
relative to the Board approved Company Adjusted EBITDA goal on a consolidated
basis (“Target Adjusted EBITDA”). Adjusted EBITDA for purposes of determining
the number of RSUs that may become subject to vesting shall be calculated on the
same basis as disclosed in the Company’s filings with the Securities and
Exchange Commission. The Company’s audited annual financial statements, on a
consolidated basis, will be used to determine relative achievement of Target
Adjusted EBITDA. Following the end of the Performance Period and after the
outside auditors have completed their annual audit of the Company’s consolidated
financial statements, the Committee shall determine the number of RSUs that may
become subject to vesting by comparing achievement of actual Adjusted EBITDA
relative to Target Adjusted EBITDA as follows:


Actual Adjusted EBITDA
 
Vesting Percentage
80% of Target Adjusted EBITDA (threshold vesting)
  
40
%
90% of Target Adjusted EBITDA
  
60
%
100% of Target Adjusted EBITDA
  
100
%
110% of Target Adjusted EBITDA
  
110
%
120% of Target Adjusted EBITDA
  
120
%
130% of Target Adjusted EBITDA
  
140
%
140% of Target Adjusted EBITDA (maximum vesting)
  
 160
%



If actual Adjusted EBITDA is lower than eighty percent (80%) of Target Adjusted
EBITDA, no RSUs will be subject to vesting and all such RSUs shall be cancelled
immediately. If actual Adjusted EBITDA results in less than the full number of
RSUs becoming subject to vesting, such excess RSUs shall be cancelled
immediately. No additional RSUs shall be subject to vesting if actual Adjusted
EBITDA is beyond one hundred and forty percent (140%) of Target Adjusted EBITDA.
Linear interpolation will be used to determine the amount of RSUs subject to
vesting for actual Adjusted EBITDA and between the threshold and maximum.


Vesting: Following the determination of the number of RSUs that are subject to
vesting, such RSUs shall vest as follows:




Date
Vesting Amount
First Anniversary of March 26, 2020 (or such other date determined by the
Committee)
1/3
Second Anniversary of March 26, 2020 2020 (or such other date determined by the
Committee)
1/3
Third Anniversary of March 26, 2020 2020 (or such other date determined by the
Committee)
1/3






--------------------------------------------------------------------------------







Exhibit B


The non-competition, non-solicitation, non-disparagement or non-disclosure
provisions of this Exhibit B shall only apply in the event Participant has no
employment agreement, or his or her employment agreement does not contain
non-competition, non-solicitation, non-disparagement or non-disclosure
provisions. All remaining provision of Exhibit B shall be applicable to all
Participants.


1.    Non-competition and Non-solicitation.  For purposes of this Exhibit,
references to the Company shall include its subsidiaries and Affiliates and
references to the Agreement shall refer to the Restricted Stock Unit Agreement
to which this Exhibit is attached, provided that section references herein shall
refer to sections in this Exhibit.
 
(a)     Participant agrees that Participant shall not, while an employee of the
Company and during the twelve (12) month period following termination of
employment (such collective duration, the “Restriction Period”), directly or
indirectly, without the prior written consent of the Company:
 
(i)     (A) engage in activities or businesses (including without limitation by
owning any interest in, managing, controlling, participating in, consulting
with, advising, rendering services for, or in any manner engaging in the
business of owning, operating or managing any business) anywhere in the United
States or other countries outside the United States in which the Company does
business, that are principally or primarily engaged in any business or activity
that competes with any of the businesses of the Company  or any of its
subsidiaries or controlled affiliates or any entity owned by the Company
(“Competitive Activities”) or (B) assisting any Person in any way to do, or
attempt to do, anything prohibited by this Section 1(a)(i)(A) above; or
 
(ii)    perform any action, activity or course of conduct which is substantially
detrimental to the businesses or business reputations of the Company and
involves (A) soliciting, recruiting or hiring (or attempting to solicit, recruit
or hire) any employees of the Company or Persons who have worked for the Company
during the twelve (12) month period immediately preceding such solicitation,
recruitment or hiring or attempt thereof; (B) soliciting or encouraging (or
attempting to solicit or encourage) any employee of the Company to leave the
employment of the Company; (C) intentionally interfering with the relationship
of the Company with any Person who or which is employed by or otherwise engaged
to perform services for, or any customer, client, supplier, licensee, licensor
or other business relation of, the Company; or (D) assisting any Person in any
way to do, or attempt to do, anything prohibited by Section 1(a)(ii)(A), (B) or
(C) above.
 
The Restriction Period shall be tolled during (and shall be deemed automatically
extended by) any period in which Participant is in violation of the provisions
of this Section 1(a) unless provided below.
 
(b)    The provisions of Section 1(a) shall not be deemed breached as a result
of Participant’s passive ownership of less than an aggregate of three percent
(3%) of any class of securities of a Person engaged, directly or indirectly, in
Competitive Activities, so long as Participant does not actively participate in
the business of such Person; provided, however, that such stock is listed on a
national securities exchange (for the sake of clarity, Participant shall remain
bound by the other restrictive covenants in this Agreement, including but not
limited to Section 2 hereof).
 
(c)    Without limiting the generality of Section 7, notwithstanding the fact
that any provision of this Section 1 is determined not to be specifically
enforceable, the Company may nevertheless be entitled to recover monetary
damages as a result of Participant’s material breach of such provision.





--------------------------------------------------------------------------------





 
(d)    Participant acknowledges that the Company has a legitimate business
interest and right in protecting its Confidential Information (as defined
below), business strategies, employee and customer relationships and goodwill,
and that the Company would be seriously damaged by the disclosure of
Confidential Information and the loss or deterioration of its business
strategies, employee and customer relationships and goodwill.  Participant
acknowledges that Participant is being provided with significant additional
consideration (to which Participant is not otherwise entitled), including
restricted stock units, to induce Participant to enter into this Agreement. 
Participant expressly acknowledges and agrees that each and every restraint
imposed by this Agreement is reasonable with respect to subject matter, time
period and geographical area.  Participant further acknowledges that although
Participant’s compliance with the covenants contained in Sections 1, 2, 3, 4 and
5 may prevent Participant from earning a livelihood in a business similar to the
business of the Company, Participant’s experience and capabilities are such that
Participant has other opportunities to earn a livelihood and adequate means of
support for Participant and Participant’s dependents.
 
 2.    Nondisclosure of Confidential Information.
 
(a)    Participant acknowledges that Participant is and shall become familiar
with the Company’s Confidential Information (as defined below), including trade
secrets, and that Participant’s services are of special, unique and
extraordinary value to the Company.  Participant acknowledges that the
Confidential Information obtained by Participant while employed by the Company
is the property of the Company.  Therefore, Participant agrees that Participant
shall not disclose to any unauthorized Person or use for Participant’s own
purposes any Confidential Information without the prior written consent of the
Company, unless and to the extent that the aforementioned matters become
generally known to and available for use by the public other than as a result of
Participant’s acts or omissions in violation of this Agreement; provided,
however, that if Participant receives a request to disclose Confidential
Information pursuant to a deposition, interrogatory, request for information or
documents in legal proceedings, subpoena, civil investigative demand,
governmental or regulatory process or similar process, to the extent permitted
by law, (i) Participant shall promptly notify in writing the Company, and
consult with and assist the Company in seeking a protective order or request for
other appropriate remedy, (ii) in the event that such protective order or remedy
is not obtained, or if the Company waives compliance with the terms hereof,
Participant shall disclose only that portion of the Confidential Information
which, in the written opinion of Participant’s legal counsel, is legally
required to be disclosed and shall exercise reasonable best efforts to provide
that the receiving Person shall agree to treat such Confidential Information as
confidential to the extent possible (and permitted under applicable law) in
respect of the applicable proceeding or process and (iii) the Company shall be
given an opportunity to review the Confidential Information prior to disclosure
thereof.
 
(b)    For purposes of this Agreement, “Confidential Information” means
information, observations and data concerning the business or affairs of the
Company, including, without limitation, all business information (whether or not
in written form) which relates to the Company, or its customers, suppliers or
contractors or any other third parties in respect of which the Company has a
business relationship or owes a duty of confidentiality, or their respective
businesses or products, and which is not known to the public generally other
than as a result of Participant’s breach of this Agreement, including but not
limited to: technical information or reports; formulas; trade secrets; unwritten
knowledge and “know-how”; operating instructions; training manuals; customer
lists; customer buying records and habits; product sales records and documents,
and product development, marketing and sales strategies; market surveys;
marketing plans; profitability analyses; product cost; long-range plans;
information relating to pricing, competitive strategies and new product
development; information relating to any forms of compensation or other
personnel-related information; contracts; and supplier lists. Confidential
Information will not include such information known





--------------------------------------------------------------------------------





to Participant prior to Participant’s involvement with the Company or
information rightfully obtained from a third party (other than pursuant to a
breach by Participant of this Agreement).  Without limiting the foregoing,
Participant agrees to keep confidential the existence of, and any information
concerning, any dispute between Participant and the Company, except that
Participant may disclose information concerning such dispute to his immediate
family, to the court that is considering such dispute or to Participant’s legal
counsel and other professional advisors (provided that such counsel and other
advisors agree not to disclose any such information other than as necessary to
the prosecution or defense of such dispute).
 
(c)    Participant further agrees that Participant will not improperly use or
disclose any confidential information or trade secrets, if any, of any former
employers or any other Person to whom Participant has an obligation of
confidentiality, and will not bring onto the premises of the Company any
unpublished documents or any property belonging to any former employer or any
other Person to whom Participant has an obligation of confidentiality unless
consented to in writing by the former employer or other Person.


(d) Notwithstanding anything herein to the contrary, nothing in this Agreement
shall (i) prohibit the Participant from making reports of possible violations of
federal law or regulations to any governmental agency or entity in accordance
with the provisions of and the rules promulgated under Section 21F of the
Exchange Act or Section 806 of the Sarbanes-Oxley Act of 2002, or of any other
whistleblower protection provisions of state or federal law or regulations, or
(ii) require notification or prior approval by the Company of any reporting
described in clause (i).
 
3.    Return of Property.  Participant acknowledges that all notes, memoranda,
specifications, devices, formulas, records, files, lists, drawings, documents,
models, equipment, property, computer, software or intellectual property
relating to the businesses of the Company, in whatever form (including
electronic), and all copies thereof, that are received or created by Participant
while an employee of the Company or its subsidiaries or Affiliates (including
but not limited to Confidential Information and Inventions (as defined below))
are and shall remain the property of the Company, and Participant shall
immediately return such property to the Company upon the termination of
Participant’s employment and, in any event, at the Company’s request. 
Participant further agrees that any property situated on the premises of, and
owned by, the Company, including disks and other storage media, filing cabinets
or other work areas, is subject to inspection by the Company’s personnel at any
time with or without notice.
 
4.    Intellectual Property Rights.
 
(a)    Participant agrees that the results and proceeds of Participant’s
services for the Company (including, but not limited to, any trade secrets,
products, services, processes, know-how, designs, developments, innovations,
analyses, drawings, reports, techniques, formulas, methods, developmental or
experimental work, improvements, discoveries, inventions, ideas, source and
object codes, programs, matters of a literary, musical, dramatic or otherwise
creative nature, writings and other works of authorship) resulting from services
performed while an employee of the Company and any works in progress, whether or
not patentable or registrable under copyright or similar statutes, that were
made, developed, conceived or reduced to practice or learned by Participant,
either alone or jointly with others (collectively, “Inventions”), shall be
works-made-for-hire and the Company shall be deemed the sole owner throughout
the universe of any and all trade secret, patent, copyright and other
intellectual property rights (collectively, “Proprietary Rights”) of whatsoever
nature therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed, with the right to use the same in perpetuity in any
manner the Company determines in its sole discretion, without any further
payment to Participant whatsoever.  If, for any reason, any of such results and
proceeds shall not legally be a work-made-for-hire and/or there are any
Proprietary Rights which do not accrue to the Company under the immediately
preceding sentence, then Participant hereby irrevocably assigns





--------------------------------------------------------------------------------





and agrees to assign any and all of Participant’s right, title and interest
thereto, including any and all Proprietary Rights of whatsoever nature therein,
whether or not now or hereafter known, existing, contemplated, recognized or
developed, to the Company, and the Company shall have the right to use the same
in perpetuity throughout the universe in any manner determined by the Company
without any further payment to Participant whatsoever.  As to any Invention that
Participant is required to assign, Participant shall promptly and fully disclose
to the Company all information known to Participant concerning such Invention.
 
(b)    Participant agrees that, from time to time, as may be requested by the
Company and at the Company’s sole cost and expense, Participant shall do any and
all things that the Company may reasonably deem useful or desirable to establish
or document the Company’s exclusive ownership throughout the United States of
America or any other country of any and all Proprietary Rights in any such
Inventions, including the execution of appropriate copyright and/or patent
applications or assignments.  To the extent Participant has any Proprietary
Rights in the Inventions that cannot be assigned in the manner described above,
Participant unconditionally and irrevocably waives the enforcement of such
Proprietary Rights.  This Section 4(b) is subject to and shall not be deemed to
limit, restrict or constitute any waiver by the Company of any Proprietary
Rights of ownership to which the Company may be entitled by operation of law by
virtue of the Company’s being Participant’s employer.  Participant further
agrees that, from time to time, as may be requested by the Company and at the
Company’s sole cost and expense, Participant shall assist the Company in every
proper and lawful way to obtain and from time to time enforce Proprietary Rights
relating to Inventions in any and all countries.  Participant shall execute,
verify and deliver such documents and perform such other acts (including
appearances as a witness) as the Company may reasonably request for use in
applying for, obtaining, perfecting, evidencing, sustaining, and enforcing such
Proprietary Rights and the assignment thereof.  In addition, Participant shall
execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designees.  Participant’s obligations under this Section 4 shall
continue beyond the termination of Participant’s employment with the Company.
 
(c)    Participant hereby waives and quitclaims to the Company any and all
claims, of any nature whatsoever, that Participant now or may hereafter have for
infringement of any Proprietary Rights assigned hereunder to the Company.
 
5.    Nondisparagement.  Participant shall not, whether in writing or orally,
malign, denigrate or disparage the Company or its predecessors and successors,
or any of the current or former directors, officers, employees, shareholders,
partners, members, agents or representatives of any of the foregoing, with
respect to any of their respective past or present activities, or otherwise
publish (whether in writing or orally) statements that tend to portray any of
the aforementioned parties in an unfavorable light; provided that nothing herein
shall or shall be deemed to prevent or impair Participant from, in the course of
and consistent with his duties for the Company, making public comments which
include good faith, candid discussions, or acknowledgements regarding the
Company’s performance or business, or discussing other officers, directors, and
employees in connection with normal performance evaluations, or otherwise
testifying truthfully in any legal or administrative proceeding where such
testimony is compelled, or requested or from otherwise complying with legal
requirements.
 
6.    Notification of Subsequent Employer.  Participant hereby agrees that prior
to accepting employment with, or agreeing to provide services to, any other
Person during any period during which Participant remains subject to any of the
covenants set forth in Section 1, Participant shall provide such prospective
employer with written notice of such provisions of this Agreement, with a copy
of such notice delivered simultaneously to the Company.
 





--------------------------------------------------------------------------------





7.     Remedies and Injunctive Relief.  Participant acknowledges that a
violation by Participant of any of the covenants contained in Section 1, 2, 3, 4
or 5 would cause irreparable damage to the Company in an amount that would be
material but not readily ascertainable, and that any remedy at law (including
the payment of damages) would be inadequate.  Accordingly, Participant agrees
that, notwithstanding any provision of this Agreement to the contrary, the
Company shall be entitled (without the necessity of showing economic loss or
other actual damage) to injunctive relief (including temporary restraining
orders, preliminary injunctions and/or permanent injunctions) in any court of
competent jurisdiction for any actual or threatened breach of any of the
covenants set forth in Section 1, 2, 3, 4 or 5 in addition to any other legal or
equitable remedies it may have.  The preceding sentence shall not be construed
as a waiver of the rights that the Company may have for damages under this
Agreement or otherwise, and all of the Company’s rights shall be unrestricted.





